Exhibit 10.58

January 19, 2012

Mr. H. Scott Kirkpatrick, Jr.

13 Donizetti Street

Wellesley, MA 02482

 

  Re: Good Reason Process Extension

Dear Scott:

As you are aware, on March 10, 2011, you and The Princeton Review, Inc. (the
“Company”) entered into a letter agreement (the “March 10 Letter Agreement”) to
extend the period for a “Good Reason” termination, as the term “Good Reason” is
defined in the Executive Employment Agreement between you and the Company dated
effective November 30, 2009. The purpose of this letter agreement is to further
amend your Executive Employment Agreement with the Company and to amend the
March 10 Letter Agreement to extend further the “Good Reason” termination
period, as set forth below.

Accordingly, the Company and you hereby agree that Section 2 of the March 10
Letter Agreement is revised and restated in its entirety as follows:

2. Extension of Period for Good Reason Termination. Notwithstanding the
provisions of Section 7(a)(iii)(E), you shall have one year from the date of
commencement of a permanent CEO of the Company as contemplated above to
terminate your employment for Good Reason as a result of Mr. Perik’s
resignation. Notwithstanding the foregoing, in the event a permanent CEO has not
commenced employment on or before June 30, 2012, or in the event Mr. Connolly is
named as the Company’s permanent CEO prior to June 30, 2012, then you shall have
until August 1, 2012 to terminate your employment for Good Reason as a result of
Mr. Perik’s resignation. You agree to provide the Company with at least 30 days
written notice prior to any such termination.

Except as otherwise amended above, the March 10 Letter Agreement shall remain
unchanged and is hereby confirmed as being in full force and effect. Please
acknowledge your agreement to the foregoing by executing this letter agreement
where indicated below and returning it to the Company.



--------------------------------------------------------------------------------

H. Scott Kirkpatrick, Jr.

January 19, 2012

Page 2

 

 

 

Sincerely, THE PRINCETON REVIEW, INC. By:  

/s/ John M. Connolly

  John M. Connolly   Chief Executive Officer

CONFIRMED AND AGREED

 

/s/ H. Scott Kirkpatrick, Jr.

H. Scott Kirkpatrick, Jr. January 19, 2012